The amendment dated 1-25-2021 is acknowledged.
Claims included in the prosecution are 1, 3-13 and 15-16.
The following are the rejections:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
1.	Claims 1, 3-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2009/0092662) or Zalipsky (US 2006/0159736) in combination with WO 0105372 and Nagaiki (US 2006/0034907), optionally further in view of Webb (US 2005/0118249)
Huang teaches that pH gradients could be established in liposomes with an internal pH between 7.5 and 8.5 and the pH outside between about 6-7. The liposomes are hydrated with an aqueous solution with a pH of 7.5 and the external phase is adjusted to have a pH of less than about 7. The sterilization of liposomes is by filtration through 0.2 micron filters and not by autoclaving. (Abstract, 0017, 0064-0066 and 
	Zalipsky similarly teaches that pH gradients could be established in liposomes with an internal pH between 7.5 and 8.5 and the pH outside between about 6-7. The liposomes are hydrated with an aqueous solution with a pH of 7.5 and the external phase is adjusted to have a pH of less than about 7. The sterilization of liposomes is by filtration through 0.2 micron filters and not by autoclaving. (Abstract, 0021, 0063-0067 and examples). Huang however, does not teach the osmolarity of inside and outside aqueous medium.
	WO teaches loading active agents using an osmotic gradient. The liposomes are made using physiological saline (osmolarity between 260- 320) and the gradient has at least a difference of 100 mOsmos (Abstract, Tables and Examples).
	Nagaiki while teaching a method of manufacturing liposomes containing DPPC and PEG-phospholipid teaches that the liposomes produced can be sterilized by autoclaving (Abstract, 0089, 0091, 0093, 0097, 0099, 0101, 0103 and 0105).
	Webb discloses a liposomal preparation and a method of loading active agents using a pH gradient. According to Webb, the pH gradient can be created with internal medium as acidic or basic relative to the outside medium and the outside pH can be adjusted with a strong acid or strong base. The phospholipid could be DPPC or DSPC. The dried mixture of DSPC, cholesterol and DSPE-PEG is hydrated with citrate buffer, pH 4. According to Webb the lower internal osmolarity enhances the retention of the active agent. The internal osmolarity taught by Webb is less than 200 mOsm/kg or less. According to Webb, the liposomal compositions can be sterilized by conventional, well 
	It would have been obvious to one of ordinary skill in the art to load the liposomes with a buffer or active agent using the method taught by Huang or Zalipsky making use of both pH gradient and osmolarity values as taught by WO with a reasonable expectation of success. One of ordinary skill in the art would be motivated to keep the osmolarity values lower inside the liposomes because of the advantages taught by Webb. Sterilization of the liposomal composition by autoclaving would have been obvious to one of ordinary skill in the art with a reasonable expectation of success since autoclaving of liposomes is routinely practiced in the art as taught by Nagasaki.  Assuming that Huang or Zalipsky do not teach the teach the presence of osmotic gradient, but only a pH gradient, one would be motivated to use the osmotic gradient in the pH method taught by Huang or Zalipsky with the expectation of obtaining the best possible results since WO teaches even osmotic gradient loading method. One of ordinary skill in the art would be motivated further to keep the inner osmotic pressure low because of the advantage taught by Webb.
2.	Claims 1, 3-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bertrand (ACS NANO, vol. 4, # 12, 2010) of record in combination with WO 0105372 and Nagaiki (US 2006/0034907), in further combination with Huang (US 2009/0092662)  or Zalipsky (US 2006/0159736) and Webb (US 2005/0118249)
Bertrand discloses a method of establishing a pH gradient in liposomes. The liposomes contain egg PC, cholesterol and DSPE-PEG. The liposomes are prepared by hydration of a lipid film in hypoosmotic citrate buffer (50 mM or 100 mM), pH 2 or 3. The 
As discussed above, Bertrand teaches liposomal formulations with a pH gradient established with a higher outside pH. The inner pH however, is acidic and less than claimed pH. 
Huang teaches that pH gradients could be established in liposomes with an internal pH between 7.5 and 8.5 and the pH outside between about 6-7. The liposomes are hydrated with an aqueous solution with a pH of 7.5 and the external phase is adjusted to have a pH of less than about 7. The sterilization of liposomes is by filtration through 0.2 micron filters and not by autoclaving. (Abstract, 0017, 0064-0066 and examples). Huang however, does not teach the osmolarity of inside and outside aqueous medium.
	Zalipsky similarly teaches that pH gradients could be established in liposomes with an internal pH between 7.5 and 8.5 and the pH outside between about 
WO teaches that an osmotic gradient can be created in liposomes with lower inner osmolarity and higher outer osmolarity. The liposomes are made using physiological saline (osmolarity between 260- 320) and the gradient has at least a difference of 100 mOsmos (Abstract, page 4, Tables and Examples).
Nagaiki while teaching a method of manufacturing liposomes containing DPPC and PEG-phospholipid teaches that the liposomes produced can be sterilized by autoclaving (Abstract, 0089, 0091, 0093, 0097, 0099, 0101, 0103 and 0105).
Webb discloses a liposomal preparation and a method of loading active agents using a pH gradient. According to Webb, the pH gradient can be created with internal medium as acidic or basic relative to the outside medium and the outside pH can be adjusted with a strong acid or strong base. The phospholipid could be DPPC or DSPC. The dried mixture of DSPC, cholesterol and DSPE-PEG is hydrated with citrate buffer, pH 4. According to Webb the lower internal osmolarity enhances the retention of the active agent. The internal osmolarity taught by Webb is less than 200 mOsm/kg or less. According to Webb, the liposomal compositions can be sterilized by conventional, well known sterilization techniques (Abstract, 0051, 0055, 0058-0061, 0067, 0069, 0073, 0077, 0079, Examples and claims).

	Applicant’s arguments have been fully considered, but are deemed to be moot in view of the new rejections.
US 2010/0021531 (see 0109), US 2008/0107724 (see 0082), US 2007/0269502 (see 0010, 0011 and 0016), US2006/0239925 (see 0083) and 5,230,899 (see Examples 19 and 20) which teach liposomes can be sterilized by heat treatment and autoclaving are cited as interest.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598.  The examiner can normally be reached on Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 










/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612